PER CURIAM.
Larry Bagley appeals his judgment of conviction and sentence for armed robbery and aggravated fleeing from a law enforcement officer. We affirm the judgment of conviction without comment. As to Bagley’s sentence as a Prison Releasee Reoffender, pursuant to section 775.082(9), Florida Statutes (2007), we affirm on the authority of McDowell v. State, 789 So.2d 956 (Fla.2001), and Peterson v. State, 911 So.2d 184 (Fla. 1st DCA 2005).
AFFIRMED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.